                Case 1:21-cv-01396-RC Document 2 Filed 05/21/21 Page 1 of 2




                                                                              21-1396
GOWIN Semiconductor Corporation v. U.S. Department of Defense, et al.




           
           




       7)) %88%',1)28

       May 21, 2021                 /s/ Kyle R. Freeny
        Case 1:21-cv-01396-RC Document 2 Filed 05/21/21 Page 2 of 2




                                     ATTACHMENT



       NOTICE OF DESIGNATION OF RELATED CIVIL CASES PENDING
             IN THIS OR ANY OTHER UNITED STATES COURT

4.   CAPTION AND CASE NUMBER OF RELATED CASES:

     Xiamoi Corporation, et al. v. U.S. Department of Defense, et al.,
        D.D.C. Case No. 1:21-cv-00280-RC

     Luokong Technology Corp., et al. v. U.S. Department of Defense, et al.,
        D.D.C. Case No. 1:21-cv-00583-RC
